                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

JANET PERNELL                                                                        PLAINTIFF

V.                                                                 NO. 4:18-CV-208-DMB-DAS

COMMISSIONER OF SOCIAL SECURITY                                                    DEFENDANT


                                            ORDER

       Before the Court is the Report and Recommendation of United States Magistrate Judge

David A. Sanders, which recommends that Janet Pernell’s motion to proceed in forma pauperis be

denied. Doc. #4.

                                            I
                             Background and Procedural History

       On October 23, 2018, Janet Pernell filed a complaint in this Court challenging a final

decision of the Commissioner of Social Security denying her benefits. Doc. #1. The same day,

Pernell filed a motion to proceed in this action in forma pauperis. Doc. #2.

       On October 24, 2018, United States Magistrate Judge David A. Sanders issued a Report

and Recommendation recommending that Pernell’s motion to proceed in forma pauperis be denied

because “the plaintiff is capable of paying court costs in this action, though she may require some

additional time.” Doc. #4 at 2. On November 14, 2018, Pernell filed “Plaintiff’s Answer to Report

and Recommendation,” stating “that she cannot pay[] the … filing fee without taking [the] sums

away from other monthly expenses that she needs to survive.” Doc. #5 at 1–2. Pernell “submits

that if the filing fee cannot be waived … her appeal [should] be dismissed.” Id. at 2.

                                              II
                                      Standard of Review

       Under 28 U.S.C. § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination
of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)). It is unclear whether Pernell intended her “Answer,”

which was not filed within the time allowed for objections and which does not specifically

challenge any findings in the Report and Recommendation, to be an objection to the Report and

Recommendation. However, the Court, out of an abundance of caution, will conduct a de novo

review of the Report and Recommendation.

                                                III
                                              Analysis

       28 U.S.C. § 1915(a)(1) provides that “any court of the United States may authorize the

commencement … of any suit, action or proceeding, civil or criminal, … without prepayment of

fees” if the plaintiff shows “that the person is unable to pay such fees ….” This statute does not

provide an absolute right to proceed in forma pauperis in the federal courts. Holmes v. Hardy, 852

F.2d 151, 153 (5th Cir. 1988). “Rather[,] it is a privilege extended to those unable to pay filing

fees when the action is not frivolous or malicious.” Id. (alterations omitted). “The decision

whether to grant a request to proceed in forma pauperis is committed to the discretion of the district

court.” Williams v. Estelle, 681 F.2d 946, 947 (5th Cir. 1982).

       General factors that can be considered when deciding whether to grant IFP status
       include: whether the complaint is frivolous or malicious (see Johnson v. United
       States Postal Serv., 861 F.2d 1475, 1485 (10th Cir. 1988)); whether the case
       concerns a prisoner, with special concern placed on prisoner complaints (see Weller
       v. Dickson, 314 F.2d 598, 601 (9th Cir. 1963) (Duniway, J., concurring)); and the
       nature of the mandatory and discretionary demands on the applicant’s financial
       resources (see Prows v. Kastner, 842 F.2d 138, 140 (5th Cir. 1988)).

Brewer v. City of Overland Park Police Dep’t, 24 F. App’x 977, 979 (10th Cir. 2002).

Additionally, “federal courts have historically looked to assets such as equity in real estate and

                                                  2
automobiles in determining eligibility for [in forma pauperis] status.” Scherer v. State, No. 06-

2446, 2006 WL 3147731, at *2 (D. Kan. Nov. 1, 2006) (collecting cases).

       Here, the Court assumes without deciding that Pernell’s social security appeal is not

frivolous or malicious. However, her complaint does not implicate the “special concern” placed

on prisoner complaints. Furthermore, Pernell’s application shows a monthly income of $1,893

and monthly expenses of $1,640, and that she holds full equity in a 2007 Nissan Altima and some

undisclosed amount of equity in her home. Under these circumstances, the Court concludes that

her motion to proceed in forma pauperis should be denied. Having determined that Pernell’s

motion to proceed in forma pauperis should be denied, the Court will dismiss this action as

requested by Pernell in her answer.

                                             IV
                                          Conclusion

       For the reasons above, the Report and Recommendation [4] is ADOPTED and Pernell’s

motion to proceed in forma pauperis [2] is DENIED. This action is DISMISSED without

prejudice.

       SO ORDERED, this 19th day of November, 2018.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE




                                               3
